IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1154 Disciplinary Docket No. 3
                                           :
                                           :   No. 81 DB 2006
LISA REO JENKINS                           :
                                           :   Attorney Registration No. 51250
                                           :
PETITION FOR REINSTATEMENT                 :   (Philadelphia)



                                       ORDER


PER CURIAM:


       AND NOW, this 10th day of December, 2015, upon consideration of the Report

and Recommendations of the Disciplinary Board, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the petition. See Pa.R.D.E. 218(f).